internal_revenue_service department of the treasury significant index no washington dg person to contact telephone number refer reply to cp b ep t date nov legend state a employer m plan x group b employees ordinance this is in response to correspondence dated date in which you request a private_letter_ruling concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code of certain contributions to plan x the following facts and representations have been submitted employer m employer m adopted plan x for the benefit of group b employees plan x x group b employees are required to make mandatory_contributions of dollar_figure percent of salary to plan x a political_subdivision of state a is qualified under sec_401 of the code under plan is ordinance o was adopted by employer m on date in accordance with ordinance employer m will pick up and pay the employee contributions under plan x group b employees do not have the option of receiving the contributed amounts directly instead of having them contributed to plan x will be made by employer m through a reduction in the cash the contributions page salary payable to the employee ordinance o provides that it not effective until the issuance of this letter_ruling by the internal_revenue_service is based on the aforementioned facts and representations you have asked for rulings that the mandatory employee contributions picked up by employer m will be excluded from the current gross_income of group b employees until distributed or otherwise made available that the picked up contributions paid_by employer m are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked up contributions sec_414 h of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401l a established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded c b in that revenue_ruling of the code is specified in revenue contributions which are picked up by the employer within the meaning of sec_414 ruling employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions of the code the the issue of whether contributions have been picked up by an employer within the meaning of sec_414 h is addressed in revrul_81_35 c b revrul_81_36 c b established that the following two criteria must be met employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it these revenue rulings is immaterial for of the code the the and j page purposes of the applicability of sec_414 h whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up it has been represented that under ordianace employer m will make contributions in lieu of contributions by group b employees and that the employees may not elect to receive such contributions directly therefore ordinance satisfies the criteria set forth in revrul_81_35 and revrul_81_36 accordingly with respect to ruling_request one conclude we that the mandatory employee contributions picked up by employer m will be excluded from the current gross_income of group b employees until distributed or otherwise made available we have determined that the employee contributions paid to plan x by employer m on behalf of group b employees will be treated as picked up contributions in accordance with revrul_81_35 and revrul_81_36 pursuant to revrul_77_462 picked-up contributions are excluded from the employees’ gross_income until such time as they are distributed to the employees accordingly with respect to ruling_request two we conclude that the picked up contributions paid_by employer m are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked up contributions these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 b of the code sincerely yours frances v sloan chief employee_plans technical branch ‘ enclosures deleted copy of letter_ruling form_437
